On May 1, 2003, the defendant was sentenced to the following: Count I: Assault With a Weapon, a felony: Ten (10) years in the Montana State Prison; Count II: Unlawful Use of License, a *69misdemeanor; Count III: Obstructing a Peace Officer, a misdemeanor; Count IV: Criminal Mischief, a misdemeanor; and Count V: Assault, a misdemeanor. The Court recommended the defendant enter the Boot Camp program and with successful completion of said program, the remainder of his sentence shall be suspended. [The sentences imposed in Counts II - V have expired.]
DATED this 9th day of December, 2003.
On November 13, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Alice Kennedy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 13th Day of November, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Alt. Member, Hon. John W. Whelan.